                Case 18-18968-LMI        Doc 43    Filed 02/03/20      Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                     Case No. 18-18968-LMI

EXMANUEL VALLADARES                                        Chapter 7
GREYSEL MONTIEL PLA

     Debtors.
_______________________________________/

                  TRUSTEE'S PROPOSED NOTICE OF ABANDONMENT

     Pursuant to Bankruptcy Rule 6007, the proposed abandonment will be deemed
     approved without necessity of a hearing or order, if no objection is filed and
     served within 14 calendar days after the date of service of this notice.


NOTICE IS HEREBY GIVEN THAT:

         ROSS R. HARTOG, (“Trustee”), pursuant to 11 U.S.C. § 554(a), Bankruptcy Rule
6007, and Local Rule 6007-1 abandons the following assets of the Debtor:
              Real Property located at 17922 SW 156 Ave, Miami, FL (the “Asset”)

         Upon investigation, the Trustee has determined that the Asset is of inconsequential value
and benefit to the estate, and that to maintain the Assets would be an unnecessary burden on the
estate. The failure of any party to file an objection to this notice of abandonment within
fourteen (14) days after service of the notice shall be deemed a consent to the proposed
abandonment.
                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the foregoing was served via U.S.
Regular Mail (*or e-mail via the Court’s BNC), on February 3, 2020, to all parties on the service
list below.
Dated: February 3, 2020                       By: /S/ Ross R. Hartog, Trustee
                                                   Ross R. Hartog, Trustee
                                                   P.O. BOX 14306
                                                   Fort Lauderdale, FL 33302
                                                   (T) (954) 767-0030
                                                   Email: trustee@mrthlaw.com
                                   Case 18-18968-LMI        Doc 43         Filed 02/03/20   Page 2 of 3

American Express National Bank                Amex                                           Amex Dsnb
c/o Becket and Lee LLP                        Po Box 297871                                  9111 Duke Blvd
PO Box 3001                                   Fort Lauderdale, FL 33329-7871                 Mason, OH 45040-8999
Malvern PA 19355-0701




BANK OF AMERICA                               Bank of America, N.A.                          Capital One
PO BOX 982238                                 P O Box 982284                                 PO Box 30287
EL PASO TX 79998-2238                         El Paso, TX 79998-2284                         Salt Lake City, UT 84130-0287




Chase                                         Chase Card                                     Citi
P.O BOX 15123                                 Po Box 15298                                   Pob 6241
Wilmington, DE 19850-5123                     Wilmington, DE 19850-5298                      Sioux Falls, SD 57117-6241




Comenitybk/victoriasec                        Comenitycap/eldorado                           Credit First N A
Po Box 182789                                 Po Box 182120                                  6275 Eastland Rd
Columbus, OH 43218-2789                       Columbus, OH 43218-2120                        Brookpark, OH 44142-1399




Department Stores National Bank               Discover Bank                                  Discover Bank
c/o Quantum3 Group LLC                        P.O BOX 964                                    Discover Products Inc
PO Box 657                                    Buffalo, NY 14220-0964                         PO Box 3025
Kirkland, WA 98083-0657                                                                      New Albany, OH 43054-3025




Discover Fin Svcs Llc                         Dsnb Macys                                     Eldorado Frn
Po Box 15316                                  Po Box 8218                                    Cscl Dispute Team N8235-04m
Wilmington, DE 19850-5316                     Mason, OH 45040-8218                           Des Moines, IA 50306




Emergency Phy Solutuions of S FL, LLC         Exmanuel Valladares                            First Premier Bank
PO Box 80216                                  17922 SW 156 Ave                               3820 N Louise Ave
Philadelphia, PA 19101-1216                   Miami, FL 33187-1741                           Sioux Falls, SD 57107-0145




Greysel Montiel Pla                           Kendall Medical Center                         Kendall Regional Medical Center
17922 SW 156 Ave                              Po Box 740743                                  Resurgent Capital Services
Miami, FL 33187-1741                          Cincinnati, OH 45274-0743                      PO Box 1927
                                                                                             Greenville, SC 29602-1927




Nationwide Recovery Sv                        Office of the US Trustee                       PYOD, LLC its successors and assigns as assi
Po Box 8005                                   51 S.W. 1st Ave.                               of Citibank, N.A.
Cleveland, TN 37320-8005                      Suite 1204                                     Resurgent Capital Services
                                              Miami, FL 33130-1614                           PO Box 19008
                                                                                             Greenville, SC 29602-9008



Quantum3 Group LLC as agent for               Ricardo Corona Esq.                            Ross R Hartog
Comenity Bank                                 3899 NW 7 St, Second Floor                     P.O. Box 14306
PO Box 788                                    Miami, FL 33126-5551                           Fort Lauderdale, FL 33302-4306
Kirkland, WA 98083-0788
                             Case 18-18968-LMI        Doc 43          Filed 02/03/20   Page 3 of 3

Syncb/brandsmart                        Syncb/care Credit                               Syncb/jcp
C/o Po Box 965036                       C/o Po Box 965036                               Po Box 965007
Orlando, FL 32896-0001                  Orlando, FL 32896-0001                          Orlando, FL 32896-5007




Syncb/toys                              Syncb/toysrus                                   Wells Fargo
Po Box 965005                           Po Box 965005                                   Po Box 14517
Orlando, FL 32896-5005                  Orlando, FL 32896-5005                          Des Moines, IA 50306-3517




Wells Fargo Bank N.A.                   WELLS FARGO BANK NA                             Wells Fargo Bank, N.A.
MAC N9286-01Y                           WELLS FARGO HOME MORTGAGE AMERICAS              Wells Fargo Card Services
1000 Blue Gentian Road                  SERVICING                                       PO Box 10438, MAC F8235-02F
Eagan, MN 55121-7700                    ATTN BANKRUPTCY DEPT MAC X7801-014              Des Moines, IA 50306-0438
                                        3476 STATEVIEW BLVD
                                        FORT MILL SC 29715-7203


Westlake Financial Svc                  Westlake Financial Svcs C/O Peritus Portfoli
4751 Wilshire Bvld                      P.O. Box 141419
Los Angeles, CA 90010-3847              Irving, TX 75014-1419
